    Case: 3:20-cv-00023-GFVT Doc #: 43 Filed: 05/21/20 Page: 1 of 6 - Page ID#: 388




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

    DANIEL CAMERON, in his Official                  )
    Capacity as Attorney General of Kentucky,        )
                                                     )          Civil No. 3:20-cv-00023-GFVT
           Plaintiffs,                               )
                                                     )
    v.                                               )          MEMORANDUM OPINION
                                                     )                  &
    ANDREW G. BESHEAR, in his Official               )                ORDER
    Capacity as Governor of Kentucky, et al.,        )

           Defendants.


                                         *** *** *** ***

          Before the Court is Plaintiff Attorney General Daniel Cameron’s Motion to File

Intervening Complaint. [R. 40.] Although the Travel Orders challenged by the original

plaintiffs in this action are no longer in effect, the Attorney General asks the Court to proceed

with this lawsuit. For the following reasons, the Attorney General’s Motion [R. 40] is DENIED.

                                                    I

          This lawsuit was filed in response to actions undertaken by Defendant Governor Andrew

Beshear to mitigate spread of the coronavirus in the Commonwealth of Kentucky. On March 30,

2020, as part of his efforts to “flatten the curve,”1 Governor Beshear issued an executive order

instructing Kentuckians to refrain from travel interstate except “when required by employment;

to obtain groceries, medicine, or other necessary supplies; to seek or obtain care by a licensed


1
 The term “flatten the curve” refers to slowing the spread of the coronavirus through the population. The
goal is to “reduce[] the number of cases that are active at any given time, which in turn gives doctors,
hospitals, police, schools, and vaccine-manufacturers time to respond, without becoming overwhelmed.”
Siobhan Roberts, Flattening the Coronavirus Curve, The New York Times,
https://www.nytimes.com/article/flatten-curve-coronavirus.html. The result is that, when plotted on a line
graph, the rate of infection appears as a flattened curve rather than a steep peak.
Case: 3:20-cv-00023-GFVT Doc #: 43 Filed: 05/21/20 Page: 2 of 6 - Page ID#: 389




healthcare provider; to provide care for the elderly, minors, dependents, persons with disabilities,

or other vulnerable persons; or when required by court order.” Executive Order 2020-258.

Those residents returning to Kentucky from out of state “must . . . self-quarantine for fourteen

days.” Id. Days later, Governor Beshear executed Executive Order 2020-266 which further

restricts travel into Kentucky. Pursuant to that order, “residents of any other state than the

Commonwealth of Kentucky may not travel into Kentucky,” except for the same limited reasons

allowed under Executive Order 2020-258. Out-of-state residents who enter Kentucky despite the

order “must upon their entry into Kentucky self-quarantine for 14 days.”

       Attorney General Daniel Cameron was originally named as a defendant in this case. [R.

1.] On May 5, 2020, the Court dismissed the Attorney General as a defendant and granted the

Attorney General’s Motion to Realign as Plaintiff, which the Court construed as a motion to

intervene. [R. 23; R. 34.] The Kentucky Supreme Court has explained that the Kentucky

Attorney General has a “common-law obligation to protect public rights and interests by

ensuring that our government acts legally and constitutionally.” Commonwealth ex rel. Beshear

v. Bevin, 498 S.W.3d 355, 362 (Ky. 2016). Therefore, the Court found the Attorney General was

an appropriate plaintiff to represent the interests of the Commonwealth to enjoin the enforcement

of the challenged executive orders. [R. 34 at 9.]

       Since then, however, another District Judge in the Eastern District of Kentucky has found

the Governor’s restraint on interstate travel to be unconstitutional. See Roberts v. Neace, No.

2:20-CV-054-WOB, 2020 U.S. Dist. LEXIS 77987 (E.D. Ky. May 4, 2020). In response to that

decision, the Governor rescinded the offending orders and issued a new order governing travel.

[R. 41 at 2.] Instead of prohibiting travel into and out of the Commonwealth, and mandating

quarantine for those who cross state lines, under the new order “[a]ny person entering the



                                                  2
Case: 3:20-cv-00023-GFVT Doc #: 43 Filed: 05/21/20 Page: 3 of 6 - Page ID#: 390




Commonwealth with the intent to stay is asked to self-quarantine for fourteen (14) days[.]” Id.

(emphasis in original).

       Recently, the Attorney General filed a Motion to File Intervening Complaint. [R. 40.]

Because the challenged Travel Orders were rescinded, the Attorney General concedes there is no

longer a need for a preliminary injunction. Id. at 2. However, the Attorney General argues the

case is not moot because Governor Beshear has not conceded the unconstitutionality of the

original Travel Orders, and “he can indefinitely evade judicial review by revoking and re-

imposing the unconstitutional restriction at will.” Id. at 4. The Governor disagrees. [R. 41.]

Governor Beshear argues this case should be dismissed in light of the Neace ruling and because

the unconstitutional Travel Orders have been rescinded. Id. at 1.

                                                    II

       “[F]ederal courts are courts of limited jurisdiction” and only have power to hear cases

that are “authorized by Constitution and [federal] statute.” Metro Hydroelectric Co., LLC v.

Metro Parks, 541 F.3d 605, 610 (6th Cir. 2008) (quoting Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994)). “Article III of the United States Constitution empowers the

judiciary to adjudicate only actual cases and controversies, and not to issue advisory opinions.”

Ala. Power Co. v. Clean Earth Ky., LLC, 312 Fed. App’x 718, 719 (6th Cir. 2008) (citing

Deakins v. Monaghan, 484 U.S. 193, 199 (1988)). Therefore, a federal court may not “give

opinions upon moot questions or abstract propositions, or . . . declare principles or rules of law

which cannot affect the matter in issue in the case before it.” Id. (quoting Church of Scientology

of Cal. v. United States, 506 U.S. 9, 12 (1992)).

       Here, the Travel Orders that spurred the filing of this lawsuit no longer exist, and the

Governor has issued an amended Travel Order designed to conform with District Judge



                                                    3
Case: 3:20-cv-00023-GFVT Doc #: 43 Filed: 05/21/20 Page: 4 of 6 - Page ID#: 391




Bertelsman’s Order in Roberts v. Neace. No. 2:20-CV-054-WOB, 2020 U.S. Dist. LEXIS 77987

(E.D. Ky. May 4, 2020). Nevertheless, the Attorney General argues adjudication of the merits is

appropriate for two reasons: first, voluntary cessation of a challenged practice does not deprive

the Court of jurisdiction over the matter; and second, the injury asserted is capable of repetition,

yet evading review, because the Governor “can continue to reissue similarly problematic

executive orders at any time[.]” [R. 40 at 2-3.] Neither argument bears weight.

        “[V]oluntary cessation of a challenged practice does not deprive a federal court of its

power to determine the legality of that practice, if the conduct might reasonably be expected to

recur.” Bench Billboard Co. v. City of Cincinnati, 675 F.3d 974, 982 (6th Cir. 2012) (quoting

People Against Police Violence v. City of Pittsburgh, 520 F.3d 226, (3d Cir. 2008)). Although

the coronavirus pandemic and Kentucky’s response to it is ongoing, there is no reason to believe

the Governor will re-impose the previous Travel Orders. Governor Beshear’s executive orders

have been subjected to numerous constitutional challenges, both in this Court and the Sixth

Circuit. It has never been alleged that the Governor issued the executive orders for any reason

other than to protect Kentuckians from the threat of the virus. See Maryville Baptist Church, Inc.

v. Beshear, 2020 U.S. App. LEXIS 14213, *11 (6th Cir. May 8, 2020) (“We don’t doubt the

Governor’s sincerity in trying to do his level best to lessen the spread of the virus or his authority

to protect the Commonwealth’s citizens.”). At no point has the Governor’s sincerity been called

into question. Confronted with the ruling in Roberts v. Neace, it seems unlikely the Governor

will re-issue the old constitutionally infirm Travel Orders.

        Nor is the controversy “capable of repetition, yet evading review,” as the Attorney

General argues. [R. 40 at 2.] This exception to mootness applies when “(1) the challenged

action is in its duration too short to be fully litigated prior to cessation or expiration, and (2) there



                                                   4
Case: 3:20-cv-00023-GFVT Doc #: 43 Filed: 05/21/20 Page: 5 of 6 - Page ID#: 392




is a reasonable expectation that the same complaining party will be subject to the same action

again.” Spencer v. Kemna, 523 U.S. 1, 17 (1998). For the reasons already stated, it seems

unlikely that the Travel Orders will be reissued. Likewise, executive orders are not inherently

too short in duration to be litigated. The challenged Travel Orders were in effect for months

before they were rescinded and amended. In that time, these and other executive orders were

subject to review in multiple district courts and addressed by the Sixth Circuit. See Roberts v.

Neace, No. 2:20-CV-054-WOB, 2020 U.S. Dist. LEXIS 77987 (E.D. Ky. May 4, 2020);

Maryville Baptist Church, Inc. v. Beshear, No. 3:20-CV-278-DJH, 2020 U.S. Dist. LEXIS 70072

(W.D. Ky. Apr. 18, 2020). In the unlikely event the restraint on travel is reinstated, the Court

will address any constitutional challenge promptly, as it has done with respect to every other

constitutional challenge levied against one of Governor Beshear’s executive orders.

                                                III

       The Attorney General’s challenge to the Executive Orders 2020-258 and 2020-266 was

mooted when those orders were rescinded as they pertain to travel, and a new, permissive Travel

Order was issued. Therefore, there is no live “case or controversy” for this Court to adjudicate.

Accordingly, it is hereby ORDERED that Attorney General Daniel Cameron’s Motion to File

Intervening Complaint [R. 40] is DENIED. This action is DISMISSED AS MOOT and

STRICKEN from the Court’s active docket.




                                                 5
Case: 3:20-cv-00023-GFVT Doc #: 43 Filed: 05/21/20 Page: 6 of 6 - Page ID#: 393




     This the 21st day of May, 2020.




                                       6
